                                             Michael C. Geraghty, ABA #7811097
                                             William G. Cason, ABA #2009083
                                             Oles Morrison Rinker & Baker
                                             188 W. Northern Lights Blvd.
                                             Anchorage, Alaska 99503-3985
                                             Tel: (907) 258-0106
                                             Fax: (907) 258-5519
                                             Email: geraghty@oles.com
                                                    cason@oles.com

                                             Attorneys for Haskell Davis JV

                                                                    IN THE UNITED STATES DISTRICT COURT

                                                                           FOR THE DISTRICT OF ALASKA


                                             HASKELL/DAVIS JOINT VENTURE, a
                                             joint venture consisting of Haskell
                                             Corporation, and Davis Constructors and
                                             Engineers, Inc.,

                                                                              Plaintiff,

                                                    v.

                                             TAKRAF USA, INC., a Delaware
                                             Corporation; NORTH AMERICAN
                                             SPECIALTY INSURANCE COMPANY, a
                                             New Hampshire Corporation
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                                           Defendants.                Case No. 3:20-cv-____________
       Anchorage, Alaska 99503-3985




                                                                                      COMPLAINT

                                                    This case arises out of Haskell/Davis Joint Venture’s (“HDJV”) purchase of coal
 Tel: (907) 258-0106




                                             handling equipment from TAKRAF USA, Inc. (“TAKRAF”), for incorporation into the

                                             University of Alaska Fairbanks’ (“UAF”) Combined Heat and Power Plant Replacement

                                             COMPLAINT - Page 1 of 11
                                             Haskell Davis JV v. TAKRAF USA Inc., et al. Case No. 3:20-cv-____________

                                              Case 3:20-cv-00234-SLG Document 1 Filed 09/24/20 Page 1 of 11
                                             Project. The equipment supplied by TAKRAF failed to meet the parties’ agreed-upon

                                             specifications and performance requirements, and TAKRAF failed to correct these failures

                                             following notice of its breach. HDJV now brings this suit against TAKRAF and its

                                             performance bond surety to recover its damages.

                                                                                            PARTIES

                                                  1.         Plaintiff HDJV is an Alaskan joint venture, comprised of Haskell

                                             Corporation (“Haskell”) and Davis Constructors and Engineers, Inc. (“Davis”). Haskell is

                                             a Washington corporation, which operates in Alaska, Washington, and California. Davis is

                                             an Alaskan corporation. At all times relevant hereto, Haskell and Davis have each been

                                             duly licensed as contractors in the State of Alaska and have paid all taxes and performed

                                             all acts necessary to maintain this action.

                                                  2.         Defendant TAKRAF on information and belief, is a Delaware Corporation,

                                             which manufactures and sells mining and bulk-materials handling equipment.

                                                  3.         Defendant North American Specialty Insurance Company (“NAS”), on

                                             information and belief, is a New Hampshire insurance corporation. NAS is the surety for
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                             TAKRAF’s Performance and Payment Bond on the Project.
       Anchorage, Alaska 99503-3985




                                                                                JURISDICTION & VENUE

                                                  4.         This Court has diversity subject matter jurisdiction pursuant to 28 U.S.C.
 Tel: (907) 258-0106




                                             § 1332(a)(1), because Plaintiff HDJV and each Defendant are citizens of different states

                                             and the amount in controversy exceeds $75,000, exclusive of interests and costs. HDJV is


                                              COMPLAINT - Page 2 of 11
                                              Haskell Davis JV v. TAKRAF USA Inc., et al. Case No. 3:20-cv-____________

                                               Case 3:20-cv-00234-SLG Document 1 Filed 09/24/20 Page 2 of 11
                                             an Alaskan joint venture, with its principal place of business in Anchorage, Alaska. On

                                             information and belief, TAKRAF is a citizen of Delaware, and North American Specialty

                                             Insurance Company is a citizen of New Hampshire.

                                                  5.         Venue is proper before this Court as the equipment in dispute was sold and

                                             delivered to Plaintiff within the District of Alaska.

                                                                                     RELEVANT FACTS

                                                  6.         In 2015, UAF undertook a project (the “Project”) to replace the aging “Ben

                                             Atkinson” coal-fired Heat and Power Plant located on its campus, which had been in

                                             operation since the mid-1960’s. UAF made the decision to replace the existing plant with

                                             a cutting-edge combined heat and power plant, to be fueled with a combination of coal and

                                             biomass.

                                                  7.         HDJV was contracted as UAF’s Construction Manager at Risk for the

                                             Project, and provided funding estimates, constructability review, procurement, and

                                             scheduling, in addition to self-performing a significant amount the work and managing

                                             subcontractors.
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                  8.         As a component of its work on the Project, HDJV was tasked with supplying
       Anchorage, Alaska 99503-3985




                                             the plant’s solid-fuel Material Handling System. The Material Handling System would

                                             receive deliveries of coal via truck or railcar and would transport the coal to fuel storage
 Tel: (907) 258-0106




                                             silos by way of belt conveyors or bucket elevators. Technical Specifications for the




                                              COMPLAINT - Page 3 of 11
                                              Haskell Davis JV v. TAKRAF USA Inc., et al. Case No. 3:20-cv-____________

                                               Case 3:20-cv-00234-SLG Document 1 Filed 09/24/20 Page 3 of 11
                                             Material Handling System were incorporated into the Contract’s Project Manual (Contract

                                             No. 3405).

                                                  9.         On or about October 14, 2015, HDJV entered into a nearly $4 million

                                             Purchase Order with FMC Technologies, Inc. (later acquired by TAKRAF) to design,

                                             manufacture, and deliver the Material Handling System to the Project. Delivery of the

                                             Material Handling System was to be completed by December 31, 2016.

                                                 10.         The Purchase Order incorporated the Technical Specifications of Contract

                                             No. 3405. It further guaranteed that the equipment supplied would “meet or exceed” the

                                             contract’s performance criteria and included an extended warranty for all materials and

                                             workmanship that FMC provided.

                                                 11.         Between December 2015 and October 2016, the Purchase Order was

                                             modified by seven (7) change orders, none of which materially altered the scope of FMC’s

                                             work.

                                                 12.         On or about December 30, 2016, FMC’s obligations under the Purchase

                                             Order were assigned to and assumed by TAKRAF. Following this Assignment and
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                             Assumption, NAS executed a $4,035,961.00 Payment and Performance Bond (Bond No.
       Anchorage, Alaska 99503-3985




                                             2251315) covering TAKRAF’s performance under the Purchase Order. TAKRAF and

                                             HDJV executed two additional change orders under the Purchase Order, in February 2017
 Tel: (907) 258-0106




                                             and April 2017 respectively.




                                              COMPLAINT - Page 4 of 11
                                              Haskell Davis JV v. TAKRAF USA Inc., et al. Case No. 3:20-cv-____________

                                               Case 3:20-cv-00234-SLG Document 1 Filed 09/24/20 Page 4 of 11
                                                 13.         After installation and testing of the Material Handling Equipment supplied

                                             by TAKRAF, it became clear that the Material Handling System did not meet the

                                             Specifications agreed to in the Purchase Order. Among other things, the Material Handling

                                             System was unable to meet minimum throughput requirements, had undersized and failing

                                             parts, and allowed excessive and dangerous amounts of coal dust and coal to spill and/or

                                             escape the system – posing a severe health and safety hazard for those involved in its

                                             operation.

                                                 14.         HDJV first discovered and advised TAKRAF of these performance problems

                                             in October 2018. On or about June 27, 2019, HDJV delivered a formal notice of breach to

                                             TAKRAF, outlining in detail the defects in its supplied equipment. Through mid-2020,

                                             TAKRAF made limited efforts to resolve the defects in its supplied equipment.

                                                 15.         On or about April 3, 2020 HDJV delivered a back-charge notice to

                                             TAKRAF, advising TAKRAF of the $667,824 in extra costs that HDJV had incurred to

                                             date, as a result of TAKRAF’s Breach. On the same day, HDJV delivered a notice of

                                             TAKRAF’s breach to its surety, NAS.
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                 16.         In response to HDJV’s April back-charge notice, TAKRAF promptly denied
       Anchorage, Alaska 99503-3985




                                             any breach of contract, and refused to take responsibility for its failure to supply functional

                                             equipment in compliance with the Project specifications. Despite numerous good faith
 Tel: (907) 258-0106




                                             attempts, HDJV’s subsequent efforts to resolve issues related to TAKRAF’s breach proved

                                             unsuccessful.


                                              COMPLAINT - Page 5 of 11
                                              Haskell Davis JV v. TAKRAF USA Inc., et al. Case No. 3:20-cv-____________

                                               Case 3:20-cv-00234-SLG Document 1 Filed 09/24/20 Page 5 of 11
                                                 17.         In May of 2020, HDJV and NAS entered into a 6-month tolling agreement,

                                             which tolled and stayed any limitation period for actions based upon the Performance Bond

                                             from May 1, 2020 to November 2, 2020.

                                                 18.         Because of the defects in TAKRAF’s equipment, UAF has refused to accept

                                             or operate the Material Handling System. As a result, from October 2019 to the filing of

                                             this suit, HDJV had been forced to operate and clean the Material Handling System itself

                                             – on an ongoing and continuous basis – at a cost exceeding $40,000 per month. HDJV’s

                                             costs to date from this cleaning and operation exceed $600,000 and are estimated to total

                                             $771,134 by December 2020.

                                                 19.         In addition to the costs of cleaning and operating the Material Handling

                                             System, HDJV continues to be responsible to UAF for the defective equipment and

                                             anticipates direct future liability to UAF in excess of $600,000.

                                                 20.         HDJV now brings this suit against TAKRAF and its surety NAS, to recover

                                             its damages arising out of TAKRAF’s breach, and for judgment allowing such damages to

                                             be recovered from the performance and payment bond.
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                 21.         The Purchase Order between HDJV and TAKRAF allows the prevailing
       Anchorage, Alaska 99503-3985




                                             party in any legal proceeding under the Purchase Order, including against a surety, to

                                             recover its costs, reasonable expert fees and reasonable attorneys’ fees, in addition to other
 Tel: (907) 258-0106




                                             relief granted.




                                              COMPLAINT - Page 6 of 11
                                              Haskell Davis JV v. TAKRAF USA Inc., et al. Case No. 3:20-cv-____________

                                               Case 3:20-cv-00234-SLG Document 1 Filed 09/24/20 Page 6 of 11
                                                    FIRST CAUSE OF ACTON: BREACH OF CONTRACT/BREACH OF
                                                          COVENANT OF GOOD FAITH AND FAIR DEALING

                                                 22.         HDJV realleges and incorporates the allegations contained in paragraphs 1

                                             through 21 as though fully set forth herein.

                                                 23.         The Purchase Order between HDJV and TAKRAF constituted a valid and

                                             enforceable contract.

                                                 24.         The Purchase Order between HDJV and TAKRAF incorporated a clause

                                             guaranteeing that “seller’s equipment shall meet or exceed the performance criteria”

                                             specified in the Materials Handling System contract between HDJV and UAF.

                                                 25.         TAKRAF breached its contract with HDJV by failing to supply functional

                                             equipment for the Material Handling System that met the Project specifications.

                                                 26.         TAKRAF’s denial of responsibility and breach of contract also constitutes a

                                             breach of the covenant of good faith and fair dealing implied in every contract.

                                                 27.         As a result of TAKRAF’s non-performance and breach, HDJV has suffered

                                             and continues to suffer damages, including, but not limited to, costs to clean and operate
OLES MORRISON RINKER & BAKER LLP




                                             the defective equipment.
                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                                 28.         TAKRAF’s breach of contract and non-performance have caused damage to

                                             HDJV in an amount to be proven at trial, but not less than $1,371,134 for which TAKRAF
 Tel: (907) 258-0106




                                             is liable to HDJV.




                                              COMPLAINT - Page 7 of 11
                                              Haskell Davis JV v. TAKRAF USA Inc., et al. Case No. 3:20-cv-____________

                                               Case 3:20-cv-00234-SLG Document 1 Filed 09/24/20 Page 7 of 11
                                                             SECOND CAUSE OF ACTION: BREACH OF EXPRESS
                                                                   WARRANTIES IN THE CONTRACT

                                                 29.         HDJV realleges and incorporates the allegations contained in paragraphs 1

                                             through 28 as though fully set forth herein.

                                                 30.         The Purchase Order between HDJV and TAKRAF incorporated an express

                                             warranty, that all material and workmanship TAKRAF provided would conform to the

                                             applicable requirements specified in the Purchase Order, and satisfactorily fulfill the

                                             operating conditions specified therein, free of any defect that might become apparent

                                             during a limited period and under normal use.

                                                 31.         The Purchase Order between HDJV and TAKRAF further incorporated a

                                             clause guaranteeing that “seller’s equipment shall meet or exceed the performance criteria”

                                             specified in the Materials Handling System contract between HDJV and UAF.

                                                 32.         The equipment supplied by TAKRAF never fulfilled the operating conditions

                                             or performance criteria specified in the Purchase Order.

                                                 33.         By its failure to perform and its non-performance of its obligations under the
OLES MORRISON RINKER & BAKER LLP




                                             Purchase Order, TAKRAF has breached express warranties in the parties’ contract.
                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                                 34.         TAKRAF’s breach of warranties in the parties’ contract have caused damage

                                             to HDJV in an amount to be proven at trial but not less than the jurisdictional amount of
 Tel: (907) 258-0106




                                             $75,000, for which TAKRAF is liable to HDJV.




                                              COMPLAINT - Page 8 of 11
                                              Haskell Davis JV v. TAKRAF USA Inc., et al. Case No. 3:20-cv-____________

                                               Case 3:20-cv-00234-SLG Document 1 Filed 09/24/20 Page 8 of 11
                                                       THIRD CAUSE OF ACTION: BREACH OF WARRANTIES UNDER THE
                                                                   UNIFORM COMMERCIAL CODE

                                                 35.         HDJV realleges and incorporates the allegations contained in paragraphs 1

                                             through 34 as though fully set forth herein.

                                                 36.         TAKRAF is a merchant providing bulk materials handling equipment for

                                             industrial and commercial applications.

                                                 37.         The Purchase Order between HDJV and TAKRAF was a contract for the sale

                                             of goods and is thus subject to the provisions of the Uniform Commercial Code.

                                                 38.         TAKRAF knew of the purpose for which the Material Handling System was

                                             to be used and knew that HDJV was relying on its skill or judgment to furnish suitable

                                             goods for that purpose. TAKRAF therefore impliedly warranted to HDJV that the Material

                                             Handling System, and its component parts, would be fit for HDJV’s intended purpose.

                                                 39.         The Material Handling System, and its component parts, were unfit for their

                                             intended purpose.

                                                 40.         By its failure to perform and its non-performance of its obligations under the
OLES MORRISON RINKER & BAKER LLP




                                             parties’ contract, TAKRAF has breached the UCC’s implied warranty of fitness for a
                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             particular purpose.

                                                 41.         TAKRAF’s breach of warranties in the parties’ contract have caused damage
 Tel: (907) 258-0106




                                             to HDJV in an amount to be proven at trial but not less than the jurisdictional amount of

                                             $75,000, for which TAKRAF is liable to HDJV.



                                              COMPLAINT - Page 9 of 11
                                              Haskell Davis JV v. TAKRAF USA Inc., et al. Case No. 3:20-cv-____________

                                               Case 3:20-cv-00234-SLG Document 1 Filed 09/24/20 Page 9 of 11
                                                            FOURTH CAUSE OF ACTION: CLAIM AGAINST THE BOND

                                                 42.         HDJV realleges and incorporates the allegations contained in paragraphs 1

                                             through 41 as though fully set forth herein.

                                                 43.         TAKRAF’s performance under the Purchase Order is secured by a

                                             performance and payment bond, which bond was issued by NAS on or about December 19,

                                             2016.

                                                 44.         On or about April 3, 2020 HDJV delivered a notice to NAS that TAKRAF

                                             had breached its contract with HDJV, and that TAKRAF’s breach was covered by NAS’

                                             bond. NAS and HDJV and subsequently entered into a tolling agreement, preserving

                                             HDJV’s claims against the bond.

                                                 45.         HDJV is entitled to recover against TAKRAF’s payment and performance

                                             bond for its damages in an amount to be determined at trial, up to the principal amount of

                                             $4,035,961.00.

                                                                                  PRAYER FOR RELIEF

                                                       WHEREFORE, Plaintiff HDJV respectfully requests this Court to enter the
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                             following relief:
       Anchorage, Alaska 99503-3985




                                                  1.     For judgment against Defendant TAKRAF USA, Inc. for all damages caused by

                                                         its breach of contract and warranty;
 Tel: (907) 258-0106




                                                  2.         For an Order declaring the judgment recoverable by HDJV against the

                                             performance and payment bond issued by North American Specialty Insurance Company;


                                              COMPLAINT - Page 10 of 11
                                              Haskell Davis JV v. TAKRAF USA Inc., et al. Case No. 3:20-cv-____________

                                              Case 3:20-cv-00234-SLG Document 1 Filed 09/24/20 Page 10 of 11
                                                  3.         For fees and costs in bringing this suit to the full extent permitted by the

                                             parties’ contract and by law;

                                                  4.         For leave of Court to amend this pleading according to proof; and

                                                  5.         For such additional relief as this court deems appropriate.

                                                                                               OLES MORRISON RINKER & BAKER LLP
                                                                                               Attorneys for Plaintiff



                                              Dated: 9/22/2020                          By:
                                                                                               Michael C. Geraghty, ABA #7811097
                                                                                               William G. Cason, ABA #2009083
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985
 Tel: (907) 258-0106




                                              COMPLAINT - Page 11 of 11
                                              Haskell Davis JV v. TAKRAF USA Inc., et al. Case No. 3:20-cv-____________

                                              Case 3:20-cv-00234-SLG Document 1 Filed 09/24/20 Page 11 of 11
